116 Nev. 1124, 1127, 13 P.3d 947, 949 (2000). The district court conducted
                an evidentiary hearing on appellant's motion, considered the totality of the
                circumstances, including the preliminary hearing transcript and a
                videotape of the encounter, and determined that Trooper Ames had
                reasonable suspicion to detain appellant and that the detention was not
                unconstitutionally lengthy. State v. Rincon, 122 Nev. 1170, 1173-74, 147
                P.3d 223, 235-36 (2006); NRS 171.123(1). The district court also concluded
                that appellant voluntarily, knowingly, and intelligently consented to the
                search of the vehicle and that the Trooper's brief retrieval of a sweater
                from the vehicle, at appellant's request, did not invalidate appellant's
                written consent.   McMorran v. State, 118 Nev. 379, 383, 46 P.3d 81, 83
                (2002); see also Schneckloth v. Bustamonte, 412 U.S. 218, 248-49 (1973).
                We conclude that the district court's findings were not clearly erroneous
                and that the district court did not err by denying appellant's motion to
                suppress.
                            Appellant argues that the district court failed to read a
                requirement of one ounce or more into the transportation-of-a-controlled-
                substance count and that, without the allegation of an amount, the count
                should have been dismissed. Questions of statutory interpretation are
                reviewed de novo, and our interpretation is controlled by legislative intent;
                if the statute is clear on its face, we will not look beyond the statute's plain
                meaning to determine legislative intent.       State v. Lucero, 127 Nev. ,
                     249 P.3d 1226, 1228 (2011). NRS 453.321 contains no language that
                would require the State to allege or prove a certain amount of controlled




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A


                                                                                                   11
substance. 2 As an element of weight was not included in the plain
language of the statute, we will not create it; therefore, the district court
did not err when it declined to impose a weight requirement into the
statute. Accordingly, we
            ORDER the judgment of the conviction AFFIRMED.




                                                                      J.



cc: Hon. Alvin R. Kacin, District Judge
     Elko County Public Defender
     Attorney General/Carson City
     Elko County District Attorney
     Elko County Clerk




      NRS 453.321(1) states, in pertinent part, that "it is unlawful for a
      2
person to: (a) [i] mport, transport, sell, exchange, barter, supply, prescribe,
dispense, give away or administer a controlled or counterfeit substance."




                                       3
                             I